July 13, 2011 Dear Contract Holder: Attached are the December 31, 2010 audited financial statements of Washington National Insurance Company. We appreciate and value your business, and look forward to serving you again in the future. Sincerely, Washington National Insurance Company American Funds Fundamental Investors (formerly known as Fundamental Investors) Prospectus, file number 811-00032, as filed with the Securities and Exchange Commission on March 22, 2011, is incorporated herein by reference. Washington National Insurance Company Consolidated Financial Statements as of December 31, 2010 and 2009, and for the years ended December 31, 2010, 2009 and 2008 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholder Washington National Insurance Company: In our opinion, the accompanying consolidated balance sheet and the related consolidated statements of operations, shareholder's equity and cash flows present fairly, in all material respects, the financial position of Washington National Insurance Company and its subsidiaries (the "Company") at December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the consolidated financial statements, the Company restated its financial statements to account for the merger of Conseco Health Insurance Company and discontinued operations of Conseco Life Insurance Company. /s/ PricewaterhouseCoopers LLP July 13, 2011 2 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED BALANCE SHEET December 31, 2010 and 2009 (Dollars in millions) ASSETS (As restated) Investments: Fixed maturities, available for sale, at fair value (amortized cost: 2010 - $3,981.7; 2009 - $3,968.8) $ $ Preferred stock of affiliates at fair value Mortgage loans Policy loans Trading securities Securities lending collateral - Other invested assets Total investments Cash and cash equivalents Accrued investment income Present value of future profits Deferred acquisition costs Reinsurance receivables Income tax assets, net Assets held in separate accounts Other assets Assets of discontinued operations - Total assets $ $ (continued on next page) The accompanying notes are an integral part of the consolidated financial statements. 3 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED BALANCE SHEET (Continued) December 31, 2010 and 2009 (Dollars in millions, except per share amount) LIABILITIES AND SHAREHOLDER'S EQUITY (As restated) Liabilities: Insurance liabilities $ $ Liabilities related to separate accounts Securities lending payable - Other liabilities Liabilities of discontinued operations - Total liabilities Commitments and contingencies (Note 7) Shareholder's equity: Common stock and additional paid-in capital (par value $5.00 per share, 5,250,000 shares authorized, 5,007,370 shares issued and outstanding) Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total shareholder's equity Total liabilities and shareholder's equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF OPERATIONS for the years ended December 31, 2010, 2009 and 2008 (Dollars in millions) (As restated) (As restated) Revenues: Insurance policy income $ $ $ Net investment income Realized investment gains (losses): Net realized investment gains (losses), excluding impairment losses ) Other-than-temporary impairment losses: Total other-than-temporary impairment losses ) ) ) Change in other-than-temporary impairment losses recognized in accumulated other comprehensive income (loss) - Net impairment losses recognized ) ) ) Total realized losses ) ) ) Other Total revenues Benefits and expenses: Insurance policy benefits Amortization Other operating costs and expenses Total benefits and expenses Income before income taxes and discontinued operations Income tax expense: Tax expense on period income Valuation allowance for deferred tax assets ) - Income (loss) before discontinued operations ) Discontinued operations, net of income taxes .6 ) ) Net income (loss) $ $ $ ) The accompanying notes are an integral part of the consolidated financial statements. 5 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF SHAREHOLDER'S EQUITY (Dollars in millions) Common stock and additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit Total Balance, December 31, 2007 (as restated) $ $ ) $ ) $ Comprehensive loss, net of tax: Net loss - - ) ) Change in unrealized appreciation(depreciation) of investments (net of applicable income tax benefit of $403.4) - ) - ) Total comprehensive loss ) Capital contribution from parent - - Net transfer of investments to affiliates .3 - - .3 Return of capital ) - - ) Balance, December 31, 2008 (as restated) ) ) Comprehensive loss, net of tax: Net income - - Change in unrealized appreciation(depreciation) ofinvestments (net of applicable income tax expense of $386.6) - - Noncredit component of impairment losses on fixed maturities, available for sale (net of applicable income tax benefit of $20.4) - ) - ) Total comprehensive loss Net transfer of investments from affiliates ) - - ) Effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available for sale (net of applicable income tax benefit of $.9) - ) - Balance, December 31, 2009 (as restated) ) ) (continued on next page) The accompanying notes are an integral part of the consolidated financial statements. 6 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF SHAREHOLDER'S EQUITY, continued (Dollars in millions) Common stock and additionalpaid-in capital Accumulated other comprehensive income (loss) Accumulated deficit Total Balance, December 31, 2009 (as restated) (carried forward from prior page) $ $ ) $ ) $ Comprehensive income, net of tax: Net income - - Change in unrealized appreciation (depreciation) of investments (net of applicable income tax expense of $97.1) - Noncredit component of impairment losses on fixed maturities, available for sale (net of applicable income tax expense of $20.3) - - Total comprehensive income Transfer of investments to parent in connection with a return of capital in the form of a subsidiary - - Return of capital ) - - ) Capital contribution from parent - - Balance, December 31, 2010 $ $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 7 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS for the years ended December 31, 2010, 2009 and 2008 (Dollars in millions) (As restated) (As restated) Cash flows from operating activities: Net income (loss) $ $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Amortization and depreciation Income taxes ) Insurance liabilities ) ) ) Accrual and amortization of investment income ) ) Deferral of policy acquisition costs ) ) ) Net losses from sales of investments Other ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Sales of investments Maturities and redemptions Purchases of investments ) ) ) Net sales (purchases) of trading securities ) Other ) ) ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Capital contribution from parent - Deposits to insurance liabilities Withdrawals from insurance liabilities ) ) ) Investment borrowings ) ) ) Return of capital - - ) Net cash used by financing activities ) ) ) Net increase (decrease) in cash and cash equivalents: From continuing operations ) ) From discontinued operations ) Total ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ The accompanying notes are an integral part of the consolidated financial statements. 8 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements 1. BASIS OF PRESENTATION Washington National Insurance Company (“Washington National”, an Indiana domiciled company) ("we" or the "Company") and its wholly owned subsidiaries are life insurance companies, which develop, market and administer annuity, individual life insurance, individual and group accident and health insurance and other insurance products.The Company is an indirect wholly owned subsidiary of CNO Financial Group, Inc., (“CNO”, formerly known as Conseco, Inc. prior to its name change in May 2010) a Delaware corporation.CNO became the successor to Conseco, Inc., an Indiana corporation, in connection with its bankruptcy reorganization which became effective on September 10, 2003 (the “Effective Date”).CNO is a financial services holding company with subsidiaries operating throughout the United States.Prior to July 23, 2008, the Company’s direct parent was Conseco Life Insurance Company of Texas (“Conseco Life of Texas”), an indirect wholly owned subsidiary of CNO.On July 23, 2008, Conseco Life of Texas paid a dividend to its direct parent, CDOC, Inc. (“CDOC”), in the form of 100 percent of the common stock of the Company. As a result, all outstanding shares of the Company are owned by CDOC, which is a wholly owned subsidiary of CNO.Either Conseco Life of Texas or CDOC is referred to as the “Parent” as the context implies. The consolidated financial statements include the following transactions: · On August 11, 2008, CNO and CDOC (the “CNO Parties”), entered into a Transfer Agreement with Senior Health Care Transition Trust (the “Transition Trust”), pursuant to which the CNO Parties would transfer the stock of Senior Health Insurance Company of Pennsylvania (“Senior Health”, formerly known as Conseco Senior Health Insurance Company prior to its name change in October 2008) to an independent trust named Senior Health Care Oversight Trust (the “Oversight Trust”) for the exclusive benefit of Senior Health’s long-term care policyholders.On November 12, 2008, the Pennsylvania Department of Insurance approved the transaction and the transaction was consummated. Prior to the completion of the transaction, Conseco Life Insurance Company (“Conseco Life”, an Indiana domiciled company and wholly owned subsidiary of the Company) entered into an assignment agreement (the “Assignment”), effective October 1, 2008, with Senior Health, pursuant to which the assets and liabilities pertaining to Senior Health’s non-long-term care business have been assigned and assumed by Conseco Life, and Conseco Life has the right and the obligation to administer, manage and oversee all aspects of the non-long-term care business of Senior Health.Conseco Life paid a ceding commission of $35.7 million to Senior Health on November 12, 2008 upon closing of the Assignment.In connection with the Assignment, Washington National received capital contributions from CDOC totaling $38.8 million.Such amount was used to pay the aforementioned ceding commission and $3.1 million was equal to the statutory book value of Senior Health preferred stock and accrued dividends owned by Conseco Insurance Company (“CIC”, an Illinois domiciled company and wholly owned subsidiary of the Company).The preferred stock was transferred to Oversight Trust for no consideration and cancelled its right to receive payment of any accrued dividends on the preferred stock. In addition, on November 12, 2008, Washington National entered into an administrative services agreement with Senior Health, whereby Senior Health will administer Washington National’s long-term care business. · Effective October 1, 2010, CIC was merged into Washington National; · Effective October 1, 2010, Conseco Health Insurance Company (“CHIC”, an Arizona domiciled company and wholly owned subsidiary of CDOC) was merged into Washington National; and · Effective October 1, 2010, the Company contributed 100 percent of the outstanding shares of common stock of Conseco Life to its direct parent, CDOC. The Assignment and the merger of CHIC described above were accounted for similar to a pooling of interests because all of the net assets are under common control of CNO.Therefore, the assets and liabilities related to the Assignment and the merger of CHIC were combined at their book values and the consolidated statements of operations, shareholder’s equity and cash flows have been restated for all periods presented as if the net assets had always been combined.As a result of the 9 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements dividend of Conseco Life to CDOC, the business of Conseco Life is presented as a discontinued operation for all periods presented. Intercompany transactions among the consolidated companies have been eliminated in consolidation. When we prepare financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), we are required to make estimates and assumptions that significantly affect reported amounts of various assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting periods.For example, we use significant estimates and assumptions to calculate values for deferred acquisition costs, the present value of future profits, certain investments (including derivatives), assets and liabilities related to income taxes, liabilities for insurance products, liabilities related to litigation and guaranty fund assessment accruals.If our future experience differs from these estimates and assumptions, our financial statements would be materially affected. 2. EFFECT OF MERGER AND DISCONTINUED OPERATIONS As described in Note 1, the consolidated financial statements include:(i) the net assets related to the merger of CHIC and its results of operations, changes in shareholder’s equity and cash flows as if the net assets had always been combined; and (ii) the presentation of Conseco Life as a discontinued operation for all periods presented.The impact of these transactions on the consolidated financial statements was as follows (dollars in millions): Conseco Life reflected as discontinued operation Revenues: Insurance policy income $ Net investment income Realized investment losses ) Other .8 Total revenues Benefits and expenses: Insurance policy benefits Amortization Interest expense on investment borrowings Other operating costs and expenses Total benefits and expenses Income before income taxes .2 Income tax benefit: Tax benefit on period income ) Net income from discontinued operations $
